Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2022 was filed after the mailing date of the Notice of Allowance on 2/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references cited are relevant, but fail to teach all the claimed features especially the double layer winding and having first and first and second parallel paths each including hairpins directly interconnected to each other to form a continuous circuit between a terminal and a neutral without using jumpers.
The references to Tamura and Umeda cited in the IDS do not intervene in the reasons for allowance cited in the Notice of Allowance dated 3/29/2022. 
Response to Amendment
The examiner acknowledges amendments dated 1/24/2022. With the amendments, claims 1-20 remain pending.  Claim 14 is amended. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/24/2022, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for an electric machine comprising: 
a stator core defining slots having a plurality of radial positions including an inner position, an outer position, and a pair of middle positions; and 
a double-layer winding disposed in the core and having first and second parallel paths each including hairpins directly interconnected to each other to form a continuous circuit between a terminal and a neutral without using jumpers, wherein each of the hairpins includes a first leg disposed in one of the slots, a second leg disposed in another of the slots, a crown connecting between the legs, and at least one inwardly extending twist joined to one of the legs, and wherein, for each of the paths, a first subset of the hairpins (first hairpins) have their first and second legs disposed in the inner position, and a second subset of the hairpins (second hairpins) have their first and second legs disposed in the outer position.
The closest related subject matter is to Kano et al. (U. S. Patent Publication 2019/0044403), Hino et al. (U. S. Patent Publication 2018/0343918), Shiah et al. (U. S. Patent 10,923,978), and Azusawa et al. (U. S. Patent 9,531,227).  Claim 1 is considered non-obvious with respect to the closest related prior art.  The reason for allowance relates to the cited pattern of double-layer winding disposed in the core. 
Claims 2-13 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter. 
Claim 14 is allowable for an electric machine comprising: 
a stator core defining slots having a plurality of radial positions; and 
a winding disposed in the core and having three phases, each of the phases having at least two parallel paths including hairpins interconnected to form at least two continuous circuits between a terminal and a neutral, wherein the hairpins of each path include: 
a first type of hairpins (first hairpins) each having first and second legs spaced apart by a span of five slots, wherein each of the first hairpins has an inwardly extending twist joined to one of the legs and an outwardly extending twist joined to the other of the legs, 
a second type of hairpins (second hairpins) each having first and second legs spaced apart by a span of seven slots, wherein each of the second hairpins has an inwardly extending twist joined to one of the legs and an outwardly extending twist joined to the other of the legs, and 
a third type of hairpins (first hairpins) each having first and second legs spaced apart by a span of five or seven slots, 
wherein each of the third hairpins has a first inwardly extending twist joined to one of the legs and a second inwardly extending twist joined to the other of the legs; wherein the legs of the first hairpins are disposed in a first one of the positions, and the legs of the second hairpins are disposed in a second one of the positions.
Claim 14 now incorporates the subject matter of cancelled claim 18. 
The references applied to claim1 also apply to claim 14.  As, amended claim 14 now distinguishes over the closest related prior art. Claim 14 uses more types of hair pin windings and a pattern of slot spans, not found in a combination of the references cited. The inventors and the assignee also have related disclosures, e.g. Ahmed (U. S. Patent 16/828,781), which disclose the types of hairpins, but none of the related disclosures, which are not prior art, do not claim the limitations in the same terms as claims 14. 
Claims 15-17 and 19 are allowable for dependence on the allowable independent claim 14 and for the citation of further distinguishing subject matter. 
Claim 20 is allowable for an electric machine comprising: 
a stator core defining slots having a plurality of radial positions; and 
jumperless windings disposed in the core and arranged in three phases each having at least two paths including hairpins interconnected to form at least two continuous circuits between a terminal and a neutral, wherein the hairpins of each path include: 
a first type of hairpins (first hairpins) each having a first leg, a second leg, a crown connecting between the legs, an outwardly extending twist joined to the first leg, and an inwardly extending twist joined to the second leg, wherein the legs are spaced apart by a span of five slots and are located in a same first one of the radial positions, 
a second type of hairpins (second hairpins) each having a first leg, a second leg, a crown connecting between the legs, an inwardly extending twist joined to the first leg, and an outwardly extending twist joined to the second leg, wherein the legs are spaced apart by a span of seven slots and are located in a same second one of the radial positions, and 
a third type of hairpins (third hairpins) each having a first leg disposed in a third one of the radial positions, a second leg disposed in a fourth one of the radial positions, a crown connecting between the legs, a first inwardly extending twist joined to the first leg, and a second inwardly extending twist joined to the second leg, wherein the legs are spaced apart by a span of five or seven slots; 
wherein at least one of the slots only has one of the phases disposed therein, and at least one of the slots has two of the phases disposed therein.
The references applied to claim 1 also applied to claim 20.  Claim 20 recites three different types of hairpins, a pattern of connection, and a pattern of slot spans that distinguish over the closest related prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 2, 2022